Exhibit 10.10(a)

November 24, 2010

Richard C. Thomas

3870 Greenhill Road

Pasadena, CA 91107

Dear Richard:

It is my pleasure to confirm the offer of employment made to you for the
position of Executive Vice President, Finance and Accounting. The position
reports directly to Chris Myers, President and Chief Executive Officer.

 

Position    Executive Vice President, Finance and Accounting Salary    $285,000
per year. You will be eligible for an annual Performance Review in April of each
year, beginning 2012. Stock Options    20,000 shares upon Board approval.
Car Allowance    $1,200.00 monthly. Performance Compensation    You will be
eligible to participate in the 2011 Performance Compensation Plan payable in
February 2012. You will have the potential to earn up to 75% of your base
salary. Deferred Compensation    You will be eligible to participate in the
Deferred Compensation Plan. Change of Control    Two year Change of Control
Start Date    December 10, 2010 or thereabout.

As a full-time regular employee you will be eligible to participate in the
Bank’s benefit plans. All benefits are based on your anticipated start date
indicated above.

 



--------------------------------------------------------------------------------

 

Page 2 of 3

Richard C. Thomas

November 24, 2010

 

You will be provided detailed information about your medical benefit options
shortly before your waiting period ends.

Vacation

You will be eligible for (20) days of vacation in 2011.

Medical Insurance

You will be eligible to participate in the Bank’s Benefits Plan on the first day
of the month following (30) days of continuous employment with the Bank.

401(k) and Profit Sharing Plan

You will be eligible to participate in the CVB Financial Corporation 401(k)
portion of the plan on January 1, 2011. Profit Sharing information will be
provided to you.

Drug Test - We require a pre-employment drug test. The job offer will be
contingent on successfully passing the drug test. Please contact Human Resources
to schedule an appointment for a pre-employment drug test. The number is
(909) 483-7113.

At Will Statement - The employment relationship is based on the mutual consent
of the associate and Citizens Business Bank. Accordingly, at any time, either
the associate or the Bank can terminate the employment relationship at will,
with or without cause or advance notice.

Proprietary or Confidential Information - We would also like to confirm that we
are not hiring you to acquire any proprietary or confidential information of
your prior employers and ask that you neither bring any such information with
you nor disclose any such information during your employment with us. We also
want to ensure that your employment with the Company does not violate any
noncompetition, non-solicitation, nondisclosure, or proprietary information or
other similar agreements to which you may be bound. If you are bound by such an
agreement with a prior employer or anyone else, please give us a copy of that
agreement so that we can ensure that your employment with CBB will not violate
that agreement. By not providing us with such an agreement, you are representing
that no such agreement exists and that you will not be prevented from performing
any of your duties for CBB as a result of any agreement with or other
contractual or statutory obligation to (including, without limitation, any
noncompetition, proprietary information or nondisclosure agreement) any prior
employer or other person or entity.



--------------------------------------------------------------------------------

 

Page 3 of 3

Richard C. Thomas

November 24, 2010

 

Please feel free to call me if you should have any questions or require
additional information. This offer will expire seven (7) days from the date of
this letter. Should you accept, I ask that you sign and return one copy of this
letter. In the meantime, I would be glad to discuss any aspect of this offer
with you.

We are excited to have you as an important part of the Citizens Business Bank
team.

Sincerely,

Christopher D. Myers

President and Chief Executive Officer

I have read this offer and accept the terms of the position described herein.

Signature                                          
                                         
          Date                                 